DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendment filed 19 August 2020. Applicant’s replacement drawings, and amendments to Claims 1 and 2 have been received and are acknowledged. 
The claim objections are withdrawn by examiner in view of Applicant’s amendments.  The objections to the drawings are withdrawn based on the submitted replacement drawings. 	
Claims 1-5 have been examined and are pending.

Response to Arguments
Applicant's arguments filed 19 August 2020 have been fully considered but they are not persuasive. 
With regard to the objections to the Specification, no response has been provided.  As such, the objection remains. 
With regard to the rejections under 35 USC 101, Applicant argues that Claims 1-5 “recite sufficient detail tying Applicant’s claims to a practical application of the claim invention…” which is a “specific practical application of Applicant’s invention”. Noting that “embodiments of Applicant’s method include providing real-time plotting of a portfolio balance with retrieved costs of annuity products  plotted against the ages of an individual… believed to novel and non-obvious…” Applicant further asserts that the claims recite a “combination of elements and 
Examiner respectfully disagrees.  As noted previously and below, the calculating a cost of funding a retirement of an individual is categorized in/akin to the abstract idea subject matter grouping of: (Methods of organizing human activity [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and as currently recited as a mental processes.  Applicant’s argument that the claims as recited are not abstract because the invention is directed to a specific practical application which is also novel and non-obvious is not persuasive. A specific novel and non-obvious abstract idea – even a practical one- is still an abstract idea. (2106.05 (d), (f))
With regard to the rejections under 35 USC 103, Applicant argues neither the prior art of Reynolds and Manning do not disclose visually displaying both the plotted estimated future balance of the retirement portfolio of the individual and the lump sum costs of annuity products. Examiner respectfully disagrees as cited below. It is noted that Applicant’s specification [0042] references Applicant’s Fig. 2 as “a plot of the cost at any given age of  funding $100, 000 in sustained annual retirement income to begin at age 65 is illustrated”. The citation below clearly shows Reynolds in view of Manning teaches the limitation as claimed.   (See at least Manning, Fig. 3- Fig. 4 display…[0021] the software charts the provisions of the retirement and investment plans; estimates income an intersection...)  Further as noted below: Reynolds-M discloses a method and system of generating customized retirement plans for a user. Manning is merely another method and system of analysis and modelling 
As such Applicant’s arguments –which focus on the ‘displaying’ of calculated data – are not persuasive.  Applicant does not argue the prior art of Torre. 












Specification
The disclosure is objected to because of the following informalities: The specification includes various  references to authors and dates (i.e. years in parentheses); however, the citations are incomplete and no copies of these citations have been included on an accompanying IDS. 
The use of the term MICROSOFT™ and AMD™ which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. Applicant should review the disclosure for trade names and marks.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method of calculating a cost of funding an acceptable retirement of an individual.  In the instant case, Claims 1-5 are directed to a process.
(2a) Prong 1:  Calculating a cost of funding an acceptable retirement of an individual is categorized in/akin to the abstract idea subject matter grouping of: (Methods of organizing human activity [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and as currently recited as a mental processes.  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include:
1. A method of …calculating a cost of funding a retirement of an individual, the method comprising: 
…consumption data from a third party data source …, the consumption data corresponding to a current or intended level of financial consumption of the individual; 
calculating a required annual income of the individual based on received consumption data of the individual  received …; 
…portfolio data corresponding to a balance of a retirement portfolio of the individual; 
…. cost data corresponding to costs of annuity products purchased at a plurality of ages of the individual; 
plotting an estimated future balance of the retirement portfolio of the individual at an assumed rate of return against a plurality of ages of the individual; 
plotting  lump sum costs of the annuity products against the plurality of ages of the individual;
 visually displaying both the plotted estimated future balance of the retirement portfolio of the individual and the lump sum  costs of annuity products.  

As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity and mental processes . 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of calculating…, plotting…,  do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. receiving…, receiving… retrieving…, displaying… )    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a 
(2b) In the instant case, Claims 1-5 are directed to a process. 
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (electronically, device, database, network… ) merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (2106.05 (d), (f)) (Specification, [0046]  personal computer, smartphone, tablet or other computing device) [Examiner notes that the instant recited claims could be executed solely by a human using a calculator, pen/pencil and paper]. 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
  It is noted that claim (2-5) introduce the additional element of (…calculating…, …wherein  clauses which further define the visually displaying… steps, and receiving….). This element is not a practical application of the judicial exception because The limitations merely recite:  “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic electronically, device) merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (2106.05 (d), (f)) (Specification, [0046]  personal computer, smartphone, tablet or other computing device) [Examiner notes that the instant recited claims could be executed solely by a human using a calculator, pen/pencil and paper]. Therefore, claims 1-5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 



Claims 1-3 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0288399 A1, Reynolds hereinafter referred to as Reynolds-M in view of US 20040088236 A1, Manning  hereinafter referred to as Manning . 
Claim 1
Reynolds-M  discloses a method of electronically calculating a cost of funding a retirement of an individual, the method comprising: 
receiving consumption data  from a third party data source on a database over a network, the consumption data corresponding to a current or intended level of financial consumption of the individual;  (See at least Reynolds -M
calculating a required annual income of the individual based on received consumption data of the individual received on the database; (See at least Reynolds – M, [0043-0044] Expense Advice Module …system aggregates revenues from all sources…with support from third party commercially available financial modeling software... [0052] –pgs. 7-30; specifically pg. 21)
receiving portfolio data corresponding to a balance of a retirement portfolio of the individual; (See at least Reynolds – M,, [0044]…Retirement manager to monitor…provide financial account number… allow the system to retrieve balances on a regular basis…) 

Reynolds-M  does not directly disclose the following; however, Manning teaches: 
retrieving cost data corresponding to costs of annuity products purchased at a plurality of ages of the individual; (See at least Manning, [0053-0059] simulating the cost of an annuity purchase at each age in the distribution period)
plotting an estimated future balance of the retirement portfolio of the individual at an assumed rate of return against a plurality of ages of the individual; 
plotting lump sum costs of the annuity products against the plurality of ages of the individual; (See at least Manning, [0021] the software charts the provisions of the retirement and investment plans; estimates income sources at retirement;experiments with potential investment returns, income amounts and durations of payment; explores investment strategies and asset allocations; and experiments with distribution and payout strategies [0053-0059]threshold level…..a) converted at various ages using annuity purchase rates… b) advanced on a year by year basis with unlimited variations ….  modelling… simulating the cost of an annuity purchase at each age in the distribution period… minimum annuity purchase amounts at each age are identified as Bailout Benchmarks allowing the individual to compare his remaining fund balance each year with the amount required to purchase an annuity and guarantee future minimum cash
flow… wherein modelling is plotting and Bailout Benchmarks is an intersection...).)
 visually displaying both the plotted estimated future balance of the retirement portfolio of the individual and the lump sum costs of annuity products.   (See at least Manning, Fig. 3- Fig. 4 display…[0021] the software charts the provisions of the retirement and investment plans; estimates income sources at retirement;experiments with potential investment returns, income amounts and durations of payment; explores investment strategies and asset allocations; and experiments with distribution and payout strategies. [0025] displayed year by year breakdown… [0030] display of the number of years of payouts until the an intersection...)

The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Reynolds-M discloses a method and system of generating customized retirement plans for a Manning is merely another method and system of analysis and modelling retirement investments including modelling/plotting/charting specific data such as year-by-year/age, rate of returns, balances etc. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method and system of generating customized retirement plans including analysis and modelling retirement investments including modelling/plotting/charting specific data such as year-by-year/age, rate of returns, balances etc).  As such the claimed invention is obvious over Reynolds-M / Manning.





Claim 2
Reynolds-M and  Manning disclose the invention as claimed above in Claim 1. 

Reynolds-M further discloses: 

wherein cost data is retrieved from one or more third party data sources, the third party data sources including at least one provider of annuities.   (See at least Reynolds – M,, [0050]…scraping… financial data…account numbers …participating financial institutions)

Claim 3
Reynolds-M and  Manning disclose the invention as claimed above in Claim 1. 

Reynolds-M further discloses
wherein the visually displayed plot is iteratively updated based on annuity cost data from the one or more third party data sources.  (See at least Reynolds – M,, [0050]…updating the User Profile….scraping… financial data…account numbers …participating financial institutions)

Claim 5
Reynolds-M and  Manning disclose the invention as claimed above in Claim 1. 

Reynolds-M further discloses
receiving parameters of a prospective retiree on a user device. (See at least Reynolds – M,, [0050]…scraping… financial data…account numbers …participating financial institutions [0052] –pgs. 7-30)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0288399 A1, Reynolds hereinafter referred to as Reynolds-M in view of US 20040088236 A1, Manning  hereinafter referred to as Manning further in view of US 20070244777 A1 Torre et al.  hereinafter referred to as Torre. 


Claim 4
Reynolds-M and  Manning disclose the invention as claimed above in Claim 1. 

Reynolds-M  does not directly disclose the following; however, Manning teaches: 

wherein visually displaying the plotted estimated future balance of the individual and the cost of the annuity product further includes visually displaying a…. showing an intersection of the estimated future balance and the cost of annuity products. (See at least Manning, [0059] modelling…….simulating the cost of an annuity purchase at each age in the distribution period, the individual sees the amount of capital required to guarantee future minimum cash flow through an …Bailout Benchmarks allowing the individual to compare his remaining fund balance each year with the amount required to purchase an annuity and guarantee future minimum cash flow…Through the illustration of guaranteed financial products and annuity purchases projected for each age in the distribution period, the individual can forecast account balances and meet minimum retirement income amounts combining the results of all income sources and develop strategies for reducing risk, depending upon the individual's risk tolerances and financial resources… wherein modelling is plotting and Bailout Benchmarks is an intersection..)

Reynolds-M   and Manning do not disclose a curve; however, Torre teaches:
…a curve…  ( See at least Torre,  Fig 15. Fig. 18- 19 [0402-0404] customer’s current portfolio vs. estimated portfolio..)

The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Reynolds-M discloses a method and system of generating customized retirement plans for a user. Manning is merely another method and system of analysis and modelling retirement investments including modelling/plotting specific data such as year-by-year/age, rate of returns, balances etc. Torre  is also another method and system of household portfolios simulation and analysis to provide retirement income including various graphs/charts. One of ordinary skill in the art would clearly Reynolds-M / Manning/Torre.                                                                                                                                                                                                       
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120185407 A1; US 20150178846 A1; US 20090192830 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3699